              Case 2:19-sw-01000-KJN Document 5 Filed 12/04/20 Page 1 of 1


 1   MCGREGOR W. SCOTT
     United States Attorney
                                                                   FILED
 2   JUSTIN L. LEE                                                Dec 04, 2020
     Assistant United States Attorney
                                                               CLERK, U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF CALIFORNIA
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE                    )    2:19-SW-1000-KJN
     APPLICATION OF THE UNITED               )
12   STATES OF AMERICA FOR A SEARCH          )    ORDER RE: REQUEST TO
     WARRANT CONCERNING:                     )    UNSEAL SEARCH
13                                           )    WARRANT AND SEARCH
     A Nokia cell phone associated with      )    WARRANT AFFIDAVIT
14   IMEI#359019093223987, seized            )
     from Ramiro Morales                     )
15                                           )
                                             )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   DATED: December 4, 2020
23

24

25

26

27

28
